UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 15-7066


JAMES HAIRSTON,

                  Plaintiff - Appellant,

          v.

GERALD MCPEAK, Superintendent; HAROLD W. CLARKE, Director;
MARTY STALLARD, Director of Security,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Elizabeth Kay Dillon,
District Judge. (7:15-cv-00274-EKD-RSB)


Submitted:   November 17, 2015                 Decided:   November 20, 2015

                      Amended:    November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Hairston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Hairston appeals the district court’s orders denying

class   certification,   separating   a   jointly   filed   civil   action

into separate civil actions under 42 U.S.C. § 1983 (2012), and

dismissing Hairston’s complaint without prejudice for failure to

comply with the court’s prior order to file an affidavit of his

intent to proceed and other documents.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.           Hairston v. McPeak,

No. 7:15-cv-00274-EKD-RSB (W.D. Va. June 3, 2015; June 4, 2015;

June 5, 2015; June 26, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                  2